Citation Nr: 0737564	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  03-37 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 60 percent 
for status post prostatectomy for prostate cancer and 
interstitial cystitis.  


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to March 
2002.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Seattle, Washington, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in May 2007.  At that time, the issues relating 
to the evaluations assigned for his bilateral hearing loss 
and residuals of an aortic valve replacement were withdrawn 
from appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming an evaluation in excess of 60 percent 
for the residuals of prostate cancer, status post 
prostatectomy.  Review of the record shows that his therapy 
for the cancer ended in 2001 so that, under the criteria for 
rating this disorder, his disability is evaluated on the 
basis of renal dysfunction or voiding dysfunction, whichever 
is predominant.  38 C.F.R. § 4.115b, Code 7528 (2007).  The 
veteran's 60 percent rating is the maximum schedular 
evaluation for voiding dysfunction under applicable 
regulations.  Therefore, a schedular rating in excess of 60 
percent may only be made on the basis of renal dysfunction.  

The veteran has testified, and submitted statements in 
support of his claim, to the effect that he has generalized 
poor health, which can be a basis for a rating in excess of 
60 percent.  He has not, however, been evaluated by VA for 
this disability since June 2004 and the treatment records 
that have been submitted deal predominantly with the 
veteran's urinary frequency and other symptoms of voiding 
dysfunction.  As such, an additional examination is 
considered to be necessary prior to appellate consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the 
veteran for a VA examination to determine 
the current extent of his genitourinary 
disorder.  All laboratory studies, 
including BUN and creatinine levels 
should be performed.  The examiner must 
provide a thorough description of the 
appellant's service-connected disorder 
and render objective clinical findings 
concerning the severity of the 
disability, to include observations of 
lethargy, weakness, anorexia, weight loss 
limitation of exertion, or other symptoms 
of generalized poor health.  The claims 
folder should be made available for 
review in connection with this 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.  

2.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



